EXAMINER’S AMENDMENT AND STATEMENT OF REASONS FOR ALLOWANCE
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In view of the IDS filed on 03/30/2021, the previously presented claims have been further evaluated for patentability, where the withdrawn method claims 5, 29 and 30 have been RE-JOINED with the allowable apparatus claims 1, 2, 4, 6, 8 and 10-14. Upon further considerations, claims 1, 2, 4-6, 8, 10-14, 29 and 30 have been allowed. As to the withdrawn method claims 15-28, these claims are not eligible for rejoinder because claim 15 does not require the recited micro-chamber plate to have all the limitations of the allowable claims. MPEP 821.04 sets forth that, in order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. A withdrawn claim that does not require all the limitations of an allowable claim will not be rejoined. Accordingly, claims 15-28 have been CANCELED. Additionally, the previous restriction requirements are hereby WITHDRAWN as to any claim that require all the limitations of an allowable claims. Applicant(s) are further reminded that claims drawn to the subject matter of the previously withdrawn claims of the present application presented in a continuation or divisional application may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170, USPQ 129, 131-32 (CCPA 1971). See also 
The following is an examiner’s statement of REASONS FOR ALLOWANCE: 
Claims 1, 2, 4-6, 8, 10-14, 29 and 30 are currently considered allowable over the prior art, since the prior art of record does not teach nor fairly suggest a micro-chamber plate and an associated method of sample processing, the micro-chamber plate having the structure set forth in claim 1, where the micro-chamber plate body covering part must have a sample inlet port per a micro-chamber hole as recited. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798